Name: 2012/826/EU: Council Decision of 28Ã November 2012 on the signing, on behalf of the European Union, and on the provisional application of the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa;  European construction
 Date Published: 2012-12-31

 Important legal notice|2012/826/EU: Council Decision of 28 November 2012 on the signing, on behalf of the European Union, and on the provisional application of the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force - Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force Official Journal L 361 , 31/12/2012 P. 0011 - 0042Council Decisionof 28 November 2012on the signing, on behalf of the European Union, and on the provisional application of the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force(2012/826/EU)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof,Having regard to the proposal from the European Commission,Whereas:(1) On 15 November 2007, the Council adopted Regulation (EC) No 31/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar [1] ("the Partnership Agreement").(2) A new Protocol to the Partnership Agreement was initialled on 10 May 2012 ("the new Protocol"). The new Protocol grants EU vessels fishing opportunities in waters in which Madagascar exercises its sovereignty or jurisdiction as regards fishing.(3) The current Protocol expires on 31 December 2012.(4) To ensure EU vessels can continue their fishing activities, the new Protocol provides for it to apply on a provisional basis from the date of its signature, and from 1 January 2013 at the earliest, pending the completion of the procedures for its conclusion.(5) The new Protocol should be signed,HAS ADOPTED THIS DECISION:Article 1The signing, on behalf of the Union, of the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force ("the Protocol") is hereby authorised, subject to its conclusion.The text of the Protocol is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union.Article 3The Protocol shall be applied provisionally, in accordance with Article 15 thereof, from the date of its signature, and from 1 January 2013 at the earliest, pending the completion of the procedures for its conclusion.Article 4This Decision shall enter into force on the date of its adoption.Done at Luxembourg, 28 November 2012.For the CouncilThe PresidentS. Aletraris[1] OJ L 15, 18.1.2008, p. 1.--------------------------------------------------Protocolagreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in forceArticle 1Period of application and fishing opportunities1. For a period of two years, the fishing opportunities granted under Article 5 of the Fisheries Partnership Agreement ("the Agreement") shall be as follows:Highly migratory species (species listed in Annex 1 to the 1982 United Nations Convention on the Law of the Sea) with the exception of the Alopiidae and Sphyrnidae families, in addition to the following species: Cetorhinus maximus, Rhincodon typus, Carcharodon carcharias, Carcharhinus falciformis and Carcharhinus longimanus:(a) 40 tuna seiners,(b) 34 surface longliners with a tonnage greater than 100 GT,(c) 22 surface longliners with a tonnage of 100 GT or below.2. Paragraph 1 shall apply subject to Articles 5 and 6.3. Under Article 6 of the Agreement and Article 7 of this Protocol, vessels flying the flag of a Member State of the Union may engage in fishing activities in the waters of Madagascar only if they are on the list of fishing vessels authorised by the Indian Ocean Tuna Commission (IOTC) and are in possession of a fishing authorisation issued under the conditions laid down in this Protocol and in accordance with the Annex hereto.Article 2Financial contribution - Methods of payment1. For the period referred to in Article 1, the total financial contribution referred to in Article 7 of the Agreement shall be EUR 3050000 for the whole duration of this Protocol.2. This total financial contribution shall comprise:(a) an annual amount for access to the Malagasy fishing zone of EUR 975000 equivalent to a reference tonnage of 15000 tonnes per year, and(b) a specific amount of EUR 550000 per year for supporting and implementing Madagascar's sectoral fisheries policy and maritime policy.3. Paragraph 1 shall apply subject to Articles 3, 5, 6, 8 and 9.4. The Union shall pay the financial contribution referred to in paragraph 1 at the rate of EUR 1525000 per year during the period of application of this Protocol, corresponding to the total amount set out in points (a) and (b) of paragraph 2.5. If the total quantity of catches of tuna by EU vessels in Madagascar's fishing zone exceeds 15000 tonnes per year, the amount of the annual financial contribution for access rights shall be EUR 65 for each additional tonne caught. However, the total annual amount paid by the Union shall not be more than twice the amount indicated in point (a) of paragraph 2 above. If the amounts caught by EU vessels in Madagascar's fishing zone exceed the quantities corresponding to twice the total annual amount, the amount due in respect of the quantity exceeding that limit shall be paid the following year, in accordance with the Annex. In order to anticipate any possible exceeding of the reference tonnage, the two parties shall adopt a system allowing ongoing catch monitoring.6. Payment shall be made no later than 90 days after this Protocol's provisional application, as referred to in Article 15, for the first year, and no later than the anniversary date of this Protocol for the following years.7. Madagascar shall have full discretion regarding the use of the financial contribution specified in point (a) of Article 2(2).8. The financial contribution shall be paid or transferred into a unique Public Treasury account opened at the Madagascar Central Bank. The account reference is as follows: Agence Comptable Centrale du TrÃ ©sor public with the Banque Centrale de Madagascar Antaninarenina, Antananarivo, Madagascar - account no: 213 101 000 125 TP EUR.Article 3Promoting responsible fishing and sustainable fisheries in the waters of Madagascar1. From the date of the provisional application of this Protocol, and no later than three months after that date, the Union and Madagascar shall agree, within the Joint Committee provided for in Article 9 of the Agreement, on a multiannual sectoral programme, in accordance with Madagascar's national strategy for fisheries and the policy framework of the European Commission, and on detailed implementing rules covering, in particular:(a) annual and multiannual guidelines for using the specific amount of the financial contribution referred to in point (b) of Article 2(2);(b) the annual and multiannual objectives to be achieved with a view to introducing responsible fishing and sustainable fisheries, taking account of the priorities expressed by Madagascar in its national fisheries policy and other policies relating to or having an impact on the promotion of responsible fishing and sustainable fisheries, particularly as regards protected marine areas;(c) criteria and procedures including, where appropriate, budgetary and financial indicators, to be used for evaluating the results obtained each year.2. Any proposed amendments to the multiannual sectoral programme must be approved by both parties within the Joint Committee.Article 4Scientific cooperation to ensure responsible fishing1. The two parties hereby undertake to promote responsible fishing in the waters of Madagascar on the basis of the principle of non-discrimination between the different fleets fishing in those waters.2. During the period covered by this Protocol, the Union and Madagascar shall endeavour to monitor the state of fishery resources in Madagascar's fishing zone.3. Both parties shall endeavour to comply with the resolutions and recommendations of the IOTC, and with the management plans adopted by them, regarding conservation and the responsible management of fisheries. Both parties shall also make every effort to comply with the opinions of the joint scientific working group provided for in Article 4(2) of the Agreement.4. In accordance with Article 4 of the Agreement, and based on the recommendations and resolutions adopted within the IOTC, and in the light of the best available scientific advice and, where appropriate, the results of the joint scientific meeting provided for by Article 4 of the Agreement, the two parties shall consult each other within the Joint Committee provided for in Article 9 of the Agreement and, where necessary, agree on the measures to ensure sustainable management of Madagascar's fisheries resources.Article 5Adjustment of fishing opportunities by mutual agreement1. The fishing opportunities referred to in Article 1 may be amended by mutual agreement insofar as the recommendations and resolutions of the IOTC and the joint scientific working group tend to support that such an amendment will secure the sustainable management of tuna and tuna-like species in the Indian Ocean.2. In such cases, the financial contribution referred to in point (a) of Article 2(2) shall be adjusted proportionately and pro rata temporis. However, the total annual amount paid by the Union may not be more than twice the figure indicated in point (a) of Article 2(2).3. Both parties shall notify each other of any changes to their respective fisheries policies and legislation.Article 6New fishing opportunities1. In the event that EU fishing vessels become interested in engaging in fisheries not provided for in Article 1 of the Agreement, the parties shall consult each other before any possible authorisation is granted in respect of any such activities and, where appropriate, agree on the conditions for such fishing, including making the relevant amendments to this Protocol and to the Annex hereto.2. The parties shall encourage experimental fishing, especially as regards under-exploited species present in the waters of Madagascar. To this end, and at the request of either party, the parties shall consult each other with a view to determining, on a case-by-case basis, the species, conditions and other relevant parameters.3. The parties shall carry out experimental fishing in accordance with parameters to be agreed by both parties in an administrative arrangement where appropriate. For Madagascar, the National Centre for Oceanographic Research and the Institute for Fisheries Studies and Marine Science shall be involved in the definition of these parameters.4. Authorisations for experimental fishing should be agreed for a maximum period of six months.5. If the parties consider that experimental campaigns have yielded positive results, the Government of Madagascar may allocate fishing opportunities in respect of the new species to the Union fleet until the expiry of this Protocol. The financial contribution referred to in point (a) of Article 2(2) shall consequently be increased. Shipowners' fees and other conditions as provided for in the Annex shall be amended accordingly.Article 7Conditions governing fishing activities  Exclusivity clauseWithout prejudice to Article 6 of the Agreement, EU vessels may fish in the waters of Madagascar only if they are in possession of a valid fishing authorisation issued by the Malagasy Ministry responsible for Fisheries under this Protocol and the Annex hereto.Article 8Suspension and review of the payment of the financial contribution1. Notwithstanding the provisions of Article 9, the financial contribution referred to in points (a) and (b) of Article 2(2) shall be reviewed or suspended after consultation between the two parties:(a) if fishing activities in Madagascar's fishing zone are prevented for reasons other than natural phenomena;(b) following significant changes in the policy guidelines of either one of the parties affecting the relevant provisions of this Protocol;(c) if the Union notes that there has been a violation of the essential and fundamental human rights provided for in Article 9 of the Cotonou Agreement and following the procedure provided for in Articles 8 and 96 of that Agreement. In this case, all EU fishing vessel activities in the waters of Madagascar shall be suspended.2. The Union reserves the right to suspend, partially or totally, the payment of the specific financial contribution provided for in point (b) of Article 2(2):(a) if the results obtained are inconsistent with the programming, following an assessment by the Ministry responsible for Fisheries and an evaluation carried out by the Joint Committee;(b) in the event of failure to implement this financial contribution.3. Payment of the financial contribution shall resume after consultation and agreement by the two parties, as soon as the situation existing prior to the events referred to in paragraph 1 has been re-established, and/or when the results of the financial implementation referred to in paragraph 2 so warrant.Article 9Suspension of the Implementation of the Protocol1. Implementation of this Protocol shall be suspended at the initiative of either one of the parties, subject to consultations between and the agreement of the parties within the Joint Committee provided for in Article 9 of the Agreement:(a) if exceptional circumstances, other than natural phenomena, prevent fishing activities in Madagascar's fishing zone;(b) if the Union fails to make the payments provided for in point (a) of Article 2(2) for reasons not covered by Article 8 of this Protocol;(c) where a dispute arises between the parties over the interpretation and implementation of this Protocol and its Annex, which cannot be settled;(d) if either one of the parties does not comply with the provisions of this Protocol and its Annex;(e) following significant policy changes on the part of either one of the parties affecting the relevant provisions of this Protocol;(f) if either one of the parties ascertains a breach of essential and fundamental elements regarding human rights as laid out by Article 9 of the Cotonou Agreement, and following the procedure set out in Articles 8 and 96 thereof;(g) in case of non-compliance with the International Labour Organisation Declaration on Fundamental Principles and Rights at Work as provided in Article 3(5) of the Agreement.2. The suspension of the implementation of this Protocol shall require the party concerned to notify its intention in writing at least three months before the date on which the suspension is due to take effect.3. In the event of the implementation being suspended, the parties shall continue to consult each other with a view to finding an amicable settlement to their dispute. Where such settlement is reached, implementation of this Protocol shall resume and the amount of the financial contribution shall be reduced proportionately and pro rata temporis according to the period during which implementation of this Protocol was suspended.Article 10National law1. The activities of EU fishing vessels in the waters of Madagascar shall be subject to the laws and regulations of Madagascar, unless otherwise provided under this Protocol and the Annex hereto.2. The authorities of Madagascar shall inform the European Commission of any changes or new legislation regarding its fishery policy.Article 11ConfidentialityThe parties shall ensure that, at any time, all data relating to EU vessels and their fishing activities in the waters of Madagascar will be treated as confidential. These data shall be used exclusively for the implementation of the Agreement and for the purposes of fisheries management, monitoring, control and surveillance by the relevant authorities.Article 12Electronic data exchangeMadagascar and the Union hereby undertake to implement the necessary systems for the electronic exchange of all information and documents related to the implementation of the Agreement as soon as possible. All electronic exchanges shall be the subject of an acknowledgment of receipt. The electronic form of a document shall at any point be considered equivalent to the paper version.Both parties shall immediately notify any disruption of computer systems impeding such exchanges. In such circumstances, the information and documents related to the implementation of the Agreement shall be automatically replaced by their paper version in the manner defined in the Annex.Article 13DurationThis Protocol and the Annex hereto shall apply for a period of two years as from their provisional application, as determined in Article 15, unless notice of termination is given in accordance with Article 14.Article 14Termination1. In the event of the termination of this Protocol, the party concerned shall notify the other party in writing of its intention to terminate it at least six months before the date on which such termination takes effect.2. The sending of the notification referred to in the previous paragraph shall lead to consultations by the parties being initiated.Article 15Provisional applicationThis Protocol shall be applied provisionally from the date of its signature, and from 1 January 2013 at the earliest.Article 16Entry into forceThis Protocol and its Annex shall enter into force on the date on which the parties notify each other of the completion of the procedures necessary for that purpose.For the European UnionFor the Republic of Madagascar3Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã ·Por la UniÃ ³n EuropeaZa Evropskou uniiFor Den EuropÃ ¦iske UnionFÃ ¼r die EuropÃ ¤ische UnionEuroopa Liidu nimelÃ Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã ·For the European UnionPour lUnion europÃ ©ennePer lUnione europeaEiropas SavienÃ «bas vÃ rdÃ  Europos SÃ jungos varduAz EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ lGÃ §all-Unjoni EwropeaVoor de Europese UnieW imieniu Unii EuropejskiejPela UniÃ £o EuropeiaPentru Uniunea EuropeanÃ Za EurÃ ³psku Ã ºniuZa Evropsko unijoEuroopan unionin puolestaFÃ ¶r Europeiska unionen+++++ TIFF +++++Ã Ã ° Ã ¿ÃÃ °Ã ²Ã ¸Ã Ã µÃ »Ã Ã Ã ²Ã ¾Ã Ã ¾ Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã °Ã ´Ã °Ã ³Ã °Ã Ã ºÃ °ÃPor el Gobierno de la RepÃ ºblica de MadagascarZa vlÃ ¡du MadagaskarskÃ © republikyFor regeringen for Republikken MadagaskarFÃ ¼r die Regierung der Republik MadagaskarMadagaskari Vabariigi valitsuse nimelÃ Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±Ã  Ã Ã ·Ã  Ã Ã ±Ã ´Ã ±Ã ³Ã ±Ã Ã ºÃ ¬Ã Ã ·Ã For the Government of the Republic of MadagascarPour le gouvernement de la RÃ ©publique de MadagascarPer il governo della Repubblica del MadagascarMadagaskaras Republikas valdÃ «bas vÃ rdÃ  Madagaskaro Respublikos VyriausybÃ s varduA MadagaszkÃ ¡ri KÃ ¶ztÃ ¡rsasÃ ¡g kormÃ ¡nya rÃ ©szÃ ©rÃ lGÃ §all-Gvern tar-Repubblika tal-MadagaskarVoor de Regering van de Republiek MadagaskarW imieniu rzÃ du Republiki MadagaskaruPelo Governo da RepÃ ºblica de MadagÃ ¡scarPentru guvernul Republicii MadagascarZa vlÃ ¡du Madagaskarskej republikyZa vlado Republike MadagaskarMadagaskarin tasavallan hallituksen puolestaPÃ ¥ Republiken Madagaskars regerings vÃ ¤gnar+++++ TIFF +++++--------------------------------------------------ANNEXCONDITIONS FOR THE EXERCISE OF FISHING ACTIVITIES BY EUROPEAN UNION VESSELS IN THE FISHING ZONE OF MADAGASCARCHAPTER IGENERAL PROVISIONS1. Designation of competent authorityFor the purposes of this Annex and unless otherwise stated, any reference to the European Union (EU) or to Madagascar as a competent authority shall mean:(a) for the EU: the European Commission, where applicable via the EU Delegation in Madagascar;(b) for Madagascar: the Ministry responsible for Fisheries.2. Madagascar's fishing zoneAll the provisions of the Protocol and its Annex shall apply exclusively in the fishing zone of Madagascar, as indicated in Appendices 3 and 4, without prejudice to the following provisions:(a) EU vessels may carry out fishing activities in waters beyond 20 nautical miles from the base line in the case of tuna seiners and surface longliners,(b) a protection area of 3 miles around national fish aggregating devices must be complied with,(c) in order to preserve the sustainable exploitation of certain demersal species by national operators, the surface longliners covered by this Protocol are prohibited from fishing in the areas of Leven Bank and of Castor Bank, the coordinates of which are listed in Appendix 5.3. Appointment of a local agentAny EU vessel wishing to obtain a fishing authorisation under the present Protocol must be represented by an agent residing in Madagascar.4. Bank accountMadagascar shall notify the EU, before the date of the provisional application of the Protocol, of the details of the bank account(s) into which the financial sums payable by EU vessels under the Agreement shall be paid. The associated bank transfer costs shall be borne by the ship-owners.CHAPTER IITUNA FISHING AUTHORISATIONS1. Condition for obtaining a tuna fishing authorisation  eligible vesselsThe tuna fishing authorisations referred to in Article 6 of the Agreement shall be issued on the condition that the vessel is included in the EU register of fishing vessels on the IOTC's list of authorised fishing vessels, and that all previous obligations relating to the ship-owner, the captain, or the vessel itself, arising out of fishing activities in Madagascar under the Agreement and Malagasy fisheries legislation, have been met.2. Application for a fishing authorisationThe EU shall submit to Madagascar an application for a fishing authorisation in respect of any vessel wishing to fish under the Agreement at least fifteen working days before the start of the period of validity requested, using the form attached as Appendix 1.The application must be typed or written legibly in block capitals.For each initial application for a fishing authorisation on the basis of the Protocol in force, or following a technical change to the vessel concerned, the application shall be accompanied by:(a) the proof of payment of the advance payment fee for the period of validity of the fishing authorisation requested;(b) the names, addresses and contact details of:(i) the owner of the fishing vessel;(ii) the operator of the fishing vessel;(iii) the local agent for the vessel;(c) a recent colour photograph of the vessel, showing a lateral view, and at least 15 cm Ã  10 cm in size;(d) the vessel's seaworthiness certificate;(e) the vessel's registration number;(f) the vessel's health certificate, issued by the competent EU authority;(g) the fishing vessel's contact details (fax, e-mail, etc.).For the renewal of a fishing authorisation under the Protocol in force, for a vessel whose technical specifications have not been modified, the renewal application shall be accompanied only by proof of payment of the fee.3. Advance payment feeThe amount of the advance payment fee shall be set on the basis of the annual rate specified in the technical sheets attached as Appendix 2. It shall include all local and national taxes with the exception of port taxes, landing taxes, transhipment taxes and charges for the provision of services.4. Provisional list of vessels requesting a licenceOnce it has received the fishing authorisation applications, the national body responsible for supervising fishing activities shall immediately draw up, for each category of vessel, the provisional list of applicant vessels. This list shall be sent as soon as possible to the EU by the competent Malagasy authority.The EU shall forward the provisional list to the vessel owner or to the local agent. If the EU offices are closed, Madagascar may send the provisional list directly to the ship-owner or to their local agent with a copy to the EU.5. Issue of the fishing authorisationFishing authorisations for all vessels shall be issued to ship-owners or to their local agent within fifteen working days of the competent authority receiving the full application. A copy of this fishing authorisation shall be sent immediately to the EU Delegation in Madagascar.6. List of vessels authorised to fishOnce the fishing authorisation is issued, the national body responsible for supervising fishing activities shall immediately draw up, for each category of vessel, the final list of vessels authorised to fish in Madagascar's fishing zone. That list shall be sent to the EU immediately and shall replace the provisional list referred to above.7. Period of validity of the fishing authorisationFishing authorisations shall be valid for one year from 1 January to 31 December and be renewable.8. Documents to be carriedWhile in the waters of Madagascar or in a Malagasy port, the following documents must be carried on board the fishing vessel at all times:(a) the original of the authorisation to fish; however, if the original cannot be obtained within one month, a copy of the list of vessels authorised to fish, as provided for in point 6 of Chapter II of this Annex, shall be considered as authentic;(b) the documents issued by a competent authority of the fishing vessel's flag state, showing:- the number under which the fishing vessel is registered, the vessel's certificate of registration;- the Conformity certificate provided for by the International Maritime Organisation (IMO) Torremolinos Convention;(c) up-to-date certified drawings or descriptions of the layout of the fishing vessel, and in particular the number of fish holds, with the storage capacity expressed in cubic metres;(d) if any modification was made to the characteristics of the fishing vessel with respect to its overall length, its gross registered tonnage, the horsepower of its main engine or engines or its hold capacity, a certificate, certified by a competent authority of the flag state of the fishing vessel, describing the nature of such modification;(e) if the fishing vessel is equipped with refrigerated sea-water tanks, a document certified by a competent authority of the flag state of the vessel indicating the calibration of the tanks in cubic metres;(f) if applicable, a ballast water management record book is to be kept updated (dates and times of uptake with positions and volumes, dates and times of discharge with positions and volumes, the treatments performed on this water);(g) an authorisation to fish outside the waters under the jurisdiction of the flag state issued in respect of the fishing vessel or an extract from the register of vessels authorised by the IOTC; and(h) a copy of the Malagasy fisheries legislation currently in force.9. Transfer of fishing authorisationThe fishing authorisation shall be issued for a given vessel and shall not be transferable.However, where force majeure is proven and at the request of the EU, a vessel fishing authorisation may be replaced by a new authorisation, issued for another similar vessel or a substitute vessel, without payment of a new advance payment. In such a case, the statement of fees for surface longliners and freezer tuna seiners in Chapter IV shall take into account the total catch of the two types of vessel in Madagascar's fishing zone.The transfer shall involve the return of the fishing authorisation to be replaced by the ship-owner or their local agent in Madagascar and the immediate drawing up by Madagascar of the replacement authorisation. The replacement authorisation shall be issued as soon as possible to the ship-owner or their local agent, when the authorisation to be replaced is returned. The replacement authorisation shall take effect on the day on which the authorisation to be replaced is returned.Madagascar shall update the list of vessels authorised to fish as soon as possible. The new list shall be sent as soon as possible to the national body responsible for supervising fishing, and to the EU.10. Support vesselsSupport vessels flying an EU flag must be authorised in compliance with the provisions and conditions provided for in Malagasy legislation.The annual licence fee applicable to the support vessel is EUR 2500 per annum.The competent Malagasy authorities shall send the list of these authorisations to the European Commission on a regular basis, via the EU Delegation in Madagascar.CHAPTER IIITECHNICAL MEASURESTechnical measures applicable to the vessels holding a fishing authorisation, relating to the zone, fishing gears and by-catches, shall be defined for each fishing category in the technical sheets attached as Appendix 2.The vessels shall comply with the fisheries legislation of Madagascar and all the resolutions adopted by the IOTC.CHAPTER IVCATCH REPORTING1. Definition of the fishing tripFor the purposes of this Annex, the duration of a fishing trip by an EU vessel shall be defined as follows:(a) the period elapsing between entering and leaving Madagascar's fishing zone, or(b) the period elapsing between entering Madagascar's fishing zone and a transhipment in port and/or a landing in Madagascar.2. Fishing logbookThe captain of an EU vessel fishing under the Agreement shall keep an IOTC fishing logbook, for which the model for each category of fishing is included in Appendices 6 and 7.The fishing logbook must comply with IOTC resolution 08/04 for longliners and resolution 10/03 for purse seiners.The fishing logbook shall be completed by the captain for each day the vessel is present in the fishing zone of Madagascar.Each day the captain shall record in the fishing logbook the quantity of each species, identified by its 3-alpha code of the Food and Agriculture Organization of the United Nations (FAO), caught and kept on board, expressed in kilograms of live weight or, where necessary, the number of individual fish. For each main species, the captain shall also mention the by-catches and discards.The fishing logbook shall be filled in legibly, in block capitals, and signed by the captain.The captain shall be responsible for the accuracy of the data recorded in the fishing logbook.3. Catch reportingThe captain shall notify the vessel's catch by submitting its fishing logbooks to Madagascar for the period of its presence in Madagascar's fishing zone.The fishing logbooks shall be transmitted in one of the following ways:(a) when passing through a Malagasy port, the original of each fishing logbook shall be submitted to the local representative of Madagascar, who shall confirm receipt thereof in writing; a copy of the logbook shall be handed over to the inspection team in Madagascar;(b) when leaving Madagascar's fishing zone without first passing through a Malagasy port, the original of each fishing logbook shall be sent within a period of seven working days after arrival in any other port, and in any case within a period of fifteen working days after leaving Madagascar's fishing zone:(i) by e-mail, to the e-mail address given by the national body supervising fishing activities; or(ii) by fax, to the number given by the national body supervising fishing activities; or(iii) by letter sent to the national body supervising fishing activities.The return of the vessel into Madagascar's fishing zone within the period of validity of its fishing authorisation shall give rise to further catch reporting.The two parties shall establish, as from 1 July 2013, a protocol for the electronic exchange of all catch and reporting data based on an electronic logbook; the two parties shall then plan the implementation of the protocol and the replacement of the paper version of the catch reporting with an electronic version by 1 January 2014 at the latest.The captain shall send a copy of all the fishing logbooks to the EU and the competent flag State authority. For tuna-fishing vessels and surface longliners, the captain shall also send a copy of all the fishing logbooks to the competent national scientific institutes: USTA (Antsiranana Tuna Statistical Unit) and FMC (Fisheries Monitoring Centre) and to one of the following scientific institutes:(a) Institut de recherche pour le dÃ ©veloppement (IRD);(b) Instituto EspaÃ ±ol de OceanografÃ ­a (IEO);(c) Instituto PortuguÃ ªs de InvestigaÃ §Ã £o MarÃ ­tima (IPIMAR).Where the provisions concerning catch reporting are not complied with, Madagascar may suspend the fishing authorisation of the vessel concerned until the missing catch report is obtained and penalise the ship-owner in accordance with the relevant provisions under the national legislation in force. If the offence is repeated, Madagascar may refuse to renew the fishing authorisation. Madagascar shall inform the EU immediately of any penalty applied in this context.4. Final statement of fees for tuna-fishing vessels and surface longlinersFor each tuna seiner and surface longliner, the EU shall draw up, on the basis of its catch reporting confirmed by the aforementioned scientific institutes, a final statement of the fees owed by the vessel in respect of its annual season for the previous calendar year.The EU shall send this final statement to Madagascar and to the ship-owner before 31 July of the year in progress. Madagascar may contest the final statement, on the basis of documentary proof, within 30 working days of its being sent. In the case of disagreement, the parties shall consult each other in the Joint Committee. If Madagascar does not object within 30 working days, the final statement shall be considered to be adopted.Where the final statement is greater than the anticipated flat-rate fee paid to obtain the fishing authorisation, the ship-owner shall pay the outstanding balance to Madagascar by 30 September of the year in progress at the latest. Where the final statement is less than the expected flat-rate fee, the remaining amount may not be reclaimed by the ship-owner.CHAPTER VLANDINGS AND TRANSHIPMENTSTranshipment at sea is prohibited. All transhipment operations in port shall be monitored in the presence of fishing inspectors from Madagascar.The captain of an EU vessel wishing to land or to tranship must notify the FMC and, at the same time, the Malagasy port authority, at least 48 hours before the landing or transhipment, of the following:(a) the name of the fishing vessel wishing to land or tranship and its registration number as recorded in the IOTC register of fishing vessels;(b) the port of landing or transhipment;(c) the date and time scheduled for the landing or transhipment;(d) the quantity (expressed in kilograms of live weight or, if necessary, the number of individual fish) of each species to be landed or transhipped (as identified by its FAO 3-alpha code).The transhipment operation shall be subject to a prior authorisation issued by the FMC in Madagascar to the captain or their local agent within 24 hours after the aforementioned notification. The transhipment operation must be carried out in a Malagasy port authorised for this purpose.In the event of transhipment, in addition to the information contained in points (a) to (d), the captain will also notify the name of the receiving vessel.The captain of the transporting ship shall, upon receipt, notify the Malagasy authorities (the FMC and the port authority) of the quantities of tuna and tuna-like species transhipped onto the vessel and complete and send the transhipment declaration to the FMC and the port authority in Madagascar within 24 hours.The fishing ports where transhipment operations are authorised in Madagascar are Antsiranana for seiners and Toliara, Ehoala and Toamasina for longliners.Non-compliance with these provisions will lead to the application of the relevant penalties provided for under the legislation of Madagascar.EU vessels landing in a Malagasy port shall endeavour to make their by-catches available to the local processing companies at the local market price. Upon request from the EU fishing companies the Regional Directorates for Fisheries of Madagascar shall provide a list and contact details for the local processing companies.EU tuna vessels choosing to land their catches in a Malagasy port shall benefit from a reduction of EUR 5 per tonne fished in Madagascar's fishing zone in the fee indicated in Appendix 2 for the fishing category of vessels concerned.An additional reduction of EUR 5 will be granted where fisheries products are sold in a processing factory in Madagascar.CHAPTER VICHECKS1. Entering and leaving the fishing zoneAny entry into or departure from Madagascar's fishing zone by an EU vessel holding a fishing authorisation must be notified to Madagascar within three hours of entry or departure.When notifying its entry or departure, the vessel shall notify in particular:(a) the date, time and point of passage scheduled;(b) the quantity of each target species held on board, as identified by its FAO 3-alpha code and expressed in kilograms of live weight or, if necessary, the number of individual fish;(c) the quantity of each by-catch species retained on board as identified by its FAO 3-alpha code and expressed in kilograms of live weight or, if necessary, the number of individual fish.Notification shall be given preferably by e-mail or, failing that, by fax, to an e-mail address or a telephone number or fax number communicated by the FMC, using the form attached as Appendix 8. The FMC shall confirm receipt thereof immediately by return e-mail or fax.The FMC shall immediately inform the vessels concerned and the EU of any change to the e-mail address, telephone number or transmission frequency.Any vessel found to be fishing in Madagascar's fishing zone without having previously notified its presence shall be considered to be an unauthorised fishing vessel.Any person infringing this provision shall be liable to the fines and penalties provided for by the Malagasy fisheries legislation in force.The entry/exit catch reports must be kept on board at least for one year from the date of the report transmission.EU fishing vessels not authorised to fish shall be the subject of an innocent passage declaration. The content of this declaration shall be the same as that stated in this point.2. Cooperation as regards combating IUU fishingIn order to strengthen fisheries monitoring and to combat IUU fishing, EU fishing vessels shall be encouraged to inform the FMC of the presence of any other fishing vessels in their surroundings.3. Periodic catch reportWhen an EU vessel is operating in the waters of Madagascar, the captain of an EU vessel holding a fishing authorisation must notify the FMC, every three days, of catches made in Madagascar's fishing zone. The first catch declaration shall start three days after the date of entry into Madagascar's fishing zone.Every three days, when notifying its periodic catch report, the vessel shall notify in particular:(a) the date, time and position on reporting;(b) the quantity of each target species caught and held on board during the three-day period, as identified by its FAO 3-alpha code and expressed in kilograms of live weight or, if necessary, the number of individual fish;(c) the quantity of each by-catch species retained on board during the three-day period, as identified by its FAO 3-alpha code and expressed in kilograms of live weight or, if necessary, the number of individual fish;(d) the quantity of each by-catch species discarded at sea during the three-day period, as identified by its FAO 3-alpha code and expressed in kilograms of live weight or, if necessary, the number of individual fish;(e) product presentation;(f) for tuna purse seiners:- number of successful sets using fish aggregating devices since the last report;- number of successful sets on free school since the last report;- number of unsuccessful sets.(g) for tuna long line fishing vessels:- number of sets since last report;- number of hooks deployed since last report.Notification shall be given preferably by e-mail or, failing that, by fax, to an e-mail address or a telephone number communicated by the FMC, using the form attached as Appendix 8. The FMC shall immediately inform the vessels concerned and the EU of any change to the e-mail address, telephone number or transmission frequency.Any vessel found to be fishing in Madagascar's fishing zone without having notified its three-day periodic catch report shall be considered to be an unauthorised fishing vessel. Any person infringing this provision shall be liable to the fines and penalties provided for by the Malagasy legislation in force.The periodic catch reports must be kept on board at least during 1 year from the date of the transmission of the report.4. Inspection at seaInspection at sea in Madagascar's fishing zone of EU vessels holding a fishing authorisation shall be carried out by inspectors from Madagascar who are clearly identifiable as being responsible for carrying out fisheries checks.Before going on board, the authorised inspectors shall inform the EU vessel on VHF channel 16 of their decision to carry out an inspection. The inspection shall be carried out by fisheries inspectors, who must provide proof of their inspection warrant and identity and rank as inspectors before carrying out the inspection.The authorised inspectors shall stay on board the EU vessel only for the time necessary to carry out the tasks related to the inspection. They shall carry out the inspection in such a way as to minimise the impact on the vessel, its fishing activity and cargo.At the end of each inspection, the authorised inspectors shall draw up an inspection report. The captain of the EU vessel has the right to include his comments in the inspection report. The inspection report shall be signed by the inspector drawing up the report and the captain of the EU vessel.The authorised inspectors shall give a copy of the inspection report to the captain of the EU vessel before leaving the vessel. In cases of infringement, a copy of the notification of the infringement shall also be sent to the EU in accordance with the provisions of chapter VIII.5. Inspection in port in cases of landing and transhipmentThe inspection of EU fishing vessels which land or tranship their catch in a Malagasy port shall be carried out by Malagasy inspectors who are clearly identifiable as being responsible for carrying out fishing checks.Inspectors must provide proof of their inspection warrant and identity and rank as inspectors before carrying out the inspection. The Malagasy inspectors shall only stay on board the EU vessel for the time necessary to carry out the tasks related to the inspection and shall conduct the inspection in such a way as to minimise the impact on the vessel, the landing or transhipment operation and the cargo.At the end of each inspection, the Malagasy inspectors shall draw up an inspection report. The captain of the EU vessel has the right to include his comments in the inspection report. The inspection report shall be signed by the inspector drawing up the report and the captain of the EU vessel.The Malagasy inspectors shall provide a copy of the inspection report to the captain of the EU vessel at the end of the inspection.In cases of infringement, a copy of the notification of the infringement shall also be sent to the EU in accordance with the provisions of chapter VIII.CHAPTER VIISATELLITE-BASED VESSEL MONITORING SYSTEM (VMS)1. Vessel position messages  VMS systemEU vessels holding a fishing authorisation must be equipped with a satellite monitoring system (Vessel Monitoring System  VMS) to enable automatic and continuous communication of their position, at all times, to the FMC of their flag state.Each position message must contain:(a) vessel identification;(b) the most recent geographical position of the vessel (longitude, latitude), with a margin of error of less than 500 metres, and with a confidence interval of 99 %;(c) the date and time the position is recorded;(d) the speed and the course of the vessel.Each position message must be configured in accordance with the format appearing as Appendix 9.The first position recorded after entry into Madagascar's zone shall be identified by the code "ENT". All subsequent positions shall be identified by the code "POS", with the exception of the first position recorded after departure from the Madagascar zone, which shall be identified by the code "EXI". The FMC of the Flag State shall ensure the automatic processing and, if necessary, the electronic transmission of the position messages. The position messages shall be recorded in a secure manner and kept for a period of three years.2. Transmission by the vessel in the event of breakdown of the VMS systemThe captain shall ensure at all times that the VMS system of their vessel is fully operational and that the position messages are correctly transmitted to the FMC of the flag state.EU vessels fishing with defective VMS systems are not authorised to enter the fishing zone of Madagascar.If the vessel is already operating in Madagascar's fishing zone, in the event of breakdown, the VMS system of the vessel shall be repaired or replaced as soon as possible and within fifteen days at the latest. After that time limit, the vessel shall no longer be authorised to fish in Madagascar's zone.Vessels fishing in Madagascar's zone with a defective VMS system must communicate their position messages by e-mail or fax to the FMC of the flag state and of Madagascar, at least every six hours, and must provide all the compulsory information.3. Secure communication of the position messages to MadagascarThe FMC of the flag state shall automatically send the position messages of the vessels concerned to the FMC in Madagascar. The FMC of the flag state and of Madagascar shall exchange their contact e-mail addresses and inform each other without delay of any change to these addresses.The transmission of position messages between the FMCs of the flag state and of Madagascar shall be carried out electronically using a secure communication system.The FMC in Madagascar shall inform the flag state FMC and the EU of any interruption in the reception of consecutive position messages from a vessel holding a fishing authorisation, where the vessel concerned has not notified its departure from the zone.4. Malfunction of the communication systemMadagascar shall ensure the compatibility of its electronic equipment with that of the flag state FMC and inform the EU immediately of any malfunction as regards the communication and reception of position messages with a view to finding a technical solution as soon as possible. The Joint Committee shall deal with any disputes which may arise.The captain shall be considered to be responsible for any proven manipulation of the vessel's VMS system aimed at disturbing its operation or falsifying its position messages. Any infringements shall be subject to the penalties provided for by the Malagasy legislation in force.5. Revision of the frequency of position messagesOn the basis of documentary evidence proving an infringement, the FMC in Madagascar may ask the flag state FMC, copying the EU into such correspondence, to reduce the interval for sending position messages from a vessel to every thirty minutes for a set period of investigation. That documentary evidence must be sent by the FMC in Madagascar to the flag state FMC and the EU. The flag state FMC shall immediately send the position messages to Madagascar at the new frequency.The FMC in Madagascar shall immediately notify the flag State Control Centre and the European Commission of the end of the inspection procedure.At the end of the set investigation period, the FMC in Madagascar shall inform the flag state FMC and the EU of the possible follow up, if any.CHAPTER VIIIINFRINGEMENTSFailure to comply with any of the rules and provisions of the Protocol, measures to ensure the management and conservation of living resources or fisheries legislation in force in Madagascar may be subject to penalties in the form of fines, suspension, cancellation or non-renewal of the vessel's fishing authorisation.1. Handling of infringementsAny infringement committed in Madagascar's fishing zone by an EU vessel holding a fishing authorisation in accordance with the provisions of this Annex must be referred to in an inspection report.In the case of an on-board inspection, the signature of the inspection report by the captain shall be without prejudice to the ship-owner's right of defence in respect of an established infringement. Should the captain refuse to sign the inspection report, they will write the reasons for their refusal in the inspection report with the statement "refusal to sign".In cases of any infringement in Madagascar's fishing zone by an EU vessel holding a fishing authorisation, notification of the infringement in question and the additional penalties imposed on the captain or the fishing company shall be sent directly to the ship-owners in line with the procedures set out in Madagascar's fisheries legislation. A copy of the notification shall be sent to the vessel's flag state and to the EU within 72 hours.2. Detention of a vesselShould an infringement be established, any EU vessel having committed an infringement may be forced to cease its fishing activity and, where the vessel is at sea, to return to a Malagasy port, in accordance with the Malagasy legislation in force.Madagascar shall provide electronic notification to the EU, within 24 hours, of any detentions of an EU vessel holding a fishing authorisation. The notification shall provide the reasons for the detention and/or retention.Before taking any measure against the vessel, the captain, the crew or the cargo, with the exception of measures aimed at protecting evidence, the FMC in Madagascar shall organise, within one working day following notification of the detention of the vessel, an information meeting to clarify the events which have resulted in the vessel's detention and to explain any possible further action. Representatives of the vessel's flag state and ship-owner shall attend this information meeting.3. Penalties for infringements - Compromise procedureThe penalty for an established infringement shall be established by Madagascar according to the provisions of the national legislation in force.A compromise procedure shall be launched prior to legal proceedings between the authorities of Madagascar and the EU vessel in order to settle the issue amicably. A representative of the vessel's flag state may be involved in this compromise procedure. The compromise procedure shall finish at the latest 72 hours after notification of the vessel's detention.4. Legal proceedings  Bank guaranteeIf the above-mentioned compromise procedure is unsuccessful and the infringement is brought before the competent judicial body, the owner of the vessel which committed the infringement shall deposit a bank guarantee with the Public Treasury of Madagascar, the amount of which, as established by Madagascar, shall cover the costs linked to the detention of the vessel, the estimated fine and any compensation. The bank guarantee may not be recovered until the legal proceedings have been concluded.The bank guarantee shall be released and returned to the ship-owner as soon as possible after the judgment has been delivered:(a) in full, if no penalty has been imposed;(b) for the amount of the remaining balance, if the penalty is a fine which is lower than the amount of the bank guarantee.Madagascar shall inform the EU of the outcome of the legal proceedings within eight days of the judgment being delivered.5. Release of the vessel and the crewThe vessel and its crew shall be authorised to leave the port once the penalty resulting from a compromise procedure, or once the bank guarantee has been deposited with the Public Treasury of Madagascar. The vessel shall be released and its crew authorised to leave the port:(a) once the obligations arising under the compromise settlement have been fulfilled, or(b) when the aforementioned bank guarantee has been lodged and accepted by the Ministry responsible for Fisheries, pending the conclusion of the legal proceedings.CHAPTER IXSIGNING-ON OF SEAMEN1. Number of seamen to be signed onOwners of tuna seiners and surface longliners shall employ ACP nationals, subject to the following conditions and limits:(a) for the fleet of tuna seiners, at least 20 % of the seamen signed on during the tuna-fishing season in the fishing zone of the third country shall be of ACP origin,(b) for the fleet of surface longliners, at least 20 % of the seamen signed on during the fishing season in the fishing zone of the third country shall be of ACP origin.Ship-owners shall endeavour to take on board additional seamen of Malagasy origin.2. Seamen's contractsThe International Labour Organisation (ILO) Declaration on Fundamental Principles and Rights at Work shall apply as of right to seamen signed on by EU vessels. This concerns in particular the freedom of association, the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation.The employment contracts of ACP seamen shall be drawn up between the ship-owners' representative(s) and the seamen and/or their trade unions or representatives; a copy of these contracts shall be given to the signatories. These contracts shall guarantee the seamen the social security cover applicable to them, including life assurance and sickness and accident insurance.3. Seamen's wagesThe wages of the ACP seamen shall be paid by the ship-owners. They shall be set by mutual agreement between the ship-owners or their representatives and the seamen and/or their trade unions or representatives. However, the wage conditions granted to ACP seamen shall not be lower than those applied to crews from their respective countries and shall under no circumstances be below ILO standards.4. Seaman's obligationsAll seamen employed aboard EU vessels shall report to the captain of the vessel designated on the day before their proposed embarkation date. Where a seaman fails to report at the date and time agreed for embarkation, ship-owners shall be automatically absolved of their obligation to take the seaman on board.CHAPTER XOBSERVERS1. Observation of fishing activitiesBoth parties recognise the importance of fulfilling the obligations under IOTC Resolutions with regards to the Scientific Observer Programme.For the purposes of compliance with these obligations, the provisions applicable to observers are as follows, except in cases of space limitations due to safety requirements.Vessels authorised to fish in the waters of Madagascar under the Fisheries Partnership Agreement shall take on board observers appointed by the authorities of Madagascar to ensure that these obligations have been complied with on the terms set out below.EU fishing vessels shall, at the request of the authorities of Madagascar, take on board one observer in order to reach the cover rate of 10 % of licensed vessels. Nevertheless, vessels less than 100 GT are not subject to this measure.2. Designated vessels and observersThe authorities of Madagascar shall draw up a list of vessels designated to take an observer on board. This list shall be kept up to date. It shall be forwarded to the European Commission as soon as it has been drawn up.The authorities of Madagascar shall inform the ship-owners concerned of the name of the observers appointed to be taken on board their vessel no later than fifteen days before the observer's planned embarkation date.The observers shall not spend more time on board the vessel than is necessary to carry out their duties.3. Observer's salaryThe cost of taking the observer aboard and putting them ashore outside Madagascar shall be borne by the ship-owner. The salary and social contributions of the observer shall be borne by the authorities of Madagascar.With regard to any vessel taking aboard an observer, the ship-owner shall be asked to pay a contribution of EUR 20 for each day on board. This sum shall be paid to the observers programme administered by the FMC.4. Embarkation conditionsThe embarkation conditions for the observer, in particular the duration of presence on board, shall be defined by mutual agreement between the ship-owner or its local agent and Madagascar.Observers shall be treated as officers. However, receiving the observer on board shall take into account the technical structure of the vessel.The ship-owner shall bear the costs of providing accommodation and food for the observer on board.Captains shall take all the measures for which they are responsible to guarantee the physical safety and general wellbeing of the observer.Observers shall be offered every facility needed to carry out their duties. They shall have access to means of communication and any documents on board, and to documents relating to the fishing activities of the vessel, in particular the fishing logbook, freeze log and navigation log, and the parts of the vessel directly linked to their duties.5. Embarkation and landing of observersThe observer shall embark in a port chosen by the ship-owner.The ship-owner or its representative shall notify Madagascar, with a notice period of ten days before embarkation, of the date, time and port of embarkation of the observer. If the observer is embarked in a foreign country, their travel costs to the port of embarkation shall be borne by the ship-owner.If the observer does not arrive to embark within twelve hours of the date and time set, the ship-owner shall be automatically absolved of its obligation to take the observer on board.It shall be free to leave the port and start fishing operations.If the observer is not disembarked in a Malagasy port, the ship-owner shall bear the observer's accommodation and food costs incurred while waiting for a repatriation flight.If the vessel does not arrive at the agreed time at a previously agreed port to receive an observer, the ship-owner shall pay the costs relating to the observer's inability to board while waiting at the port (accommodation, food, etc.).If the vessel fails to appear, without having provided the FMC with prior notification, Madagascar may suspend the fishing authorisation for the vessel in question.6. Observer's obligationsWhilst they are on board, observers shall:(a) take all appropriate measures so as not to interrupt or hinder fishing operations;(b) respect on-board property and equipment;(c) respect the confidential nature of any document belonging to the vessel.The observers shall communicate observations by radio, fax or e-mail at least once a week while the vessel is operating in Madagascar's fishing zone, including the quantity of catches and by-catches on board and any other duties as required by the authority.7. Observer's reportBefore leaving the vessel, the observer shall submit a report of his observations to the captain of the vessel. The captain of the vessel shall have the right to make comments in the observer's report. The report shall be signed by the observer and the captain. The captain shall receive a copy of the observer's report.The observer shall send his report to Madagascar, which shall send a copy of it to the EU within fifteen working days of the observer's disembarkation.--------------------------------------------------LIST OF APPENDICESAppendix 1  Licence application formAppendix 2  Technical sheetAppendix 3  Coordinates (latitude and longitude) of Madagascar's Fishing ZoneAppendix 4  Madagascar's Fishing ZoneAppendix 5  Geographical coordinates and map of the fishing zone in which fishing by surface longliners is prohibitedAppendix 6  Fishing logbook  Statement of catch form for tuna seinersAppendix 7  Fishing logbook  Statement of catch form for surface longlinersAppendix 8  Form for entry/exit catch reportAppendix 9  Format of VMS position message--------------------------------------------------Appendix 1Licence application formMINISTRY FOR FISHERIES OF MADAGASCARAPPLICATION FOR A LICENCE FOR FOREIGN INDUSTRIAL FISHING VESSELS1. Name of ship-owner: ¦2. Address of ship-owner: ¦3. Name of representative or agent: ¦4. Address of ship-owner's representative or local agent: ¦5. Name of captain: ¦6. Name of vessel: ¦7. Registration No: ¦8. Fax No ¦9. E-mail address: ¦10. Radio Call Sign: ¦11. Date and place of construction: ¦12. Flag country: ¦13. Port of registration: ¦14. Port of fitting out: ¦15. Length (L.O.A.) ¦16. Beam: ¦17. Gross Tonnage (UMS): ¦18. Hold capacity: ¦19. Cold storage and freezing capacity: ¦20. Engine type and power: ¦21. Fishing gear: ¦22. Number of crew: ¦23. Communications equipment: ¦24. Call sign: ¦25. Identification markings: ¦26. Fishing operations to be carried out: ¦27. Place of landing: ¦28. Fishing zones: ¦29. Species to be caught: ¦30. Period of validity: ¦31. Special conditions: ¦Opinion of the Directorate-General for Fisheries and Aquaculture: ¦Comments of the Ministry responsible for fisheries: ¦--------------------------------------------------Appendix 2TECHNICAL SHEETFishing zone: |Beyond 20 nautical miles from the base lines. Area indicated in Appendices 3 and 4.A protection area of 3 miles around national fish aggregating devices must be complied with.The surface longliners covered by this Protocol may not fish in the areas of the Leven Bank and Castor Bank, the coordinates of which are indicated in Appendix 5. |Authorised gear: |SeineSurface longliners |By-catches: | IOTC recommendations complied with |Fees to be paid by ship-owners/catch equivalent: |Fee to be paid by ship-owners per tonne caught | EUR 35/tonne |Cost of annual advance payments paid by ship-owners: | EUR 4900 EUR for 140 tonnes per tuna seinerEUR 3675 per 105 tonnes per surface longliner over 100 GTEUR 1750 per 50 tonnes per surface longliner of 100 GT or below |Number of vessels authorised to fish | 40 seiner vessels34 surface longliner vessels over 100 GT22 surface longliner vessels of 100 GT or below |Other | Fee per support vessel: EUR 2500 per vessel | Seamen:for the fleet of tuna seiners, at least 20 % of the seamen signed on during the tuna-fishing season in the fishing zone of the third country shall be of ACP origin,for the fleet of surface longliners, at least 20 % of the seamen signed on during the fishing season in the fishing zone of the third country shall be of ACP origin.ship-owners shall endeavour to take on board additional seamen of Malagasy origin. | Observers:EU vessels shall, at the request of the authorities of Madagascar, take on board one observer in order to reach the cover rate of 10 % of licensed vessels. Nevertheless, vessels less than 100 GT are not subject to this measure.With regard to any vessel taking aboard an observer, the ship-owner is asked to pay a contribution of EUR 20 for each day on board. This sum shall be paid to the observers programme administered by the FMC. |--------------------------------------------------Appendix 3COORDINATES (LATITUDE AND LONGITUDE) OF MADAGASCAR'S FISHING ZONECoordonnÃ ©es (latitudes et longitudes) de la zone de pÃ ªche (ZP) de Madagascar(voir aussi carte gÃ ©ographique annexÃ ©e en appendice 4)| CoordonnÃ ©es en deg. dÃ ©c. | CoordonnÃ ©es en deg. mm |RÃ ©f | X | Y | X | Y |A | 49,40 |  10,3 | 49 °24 ²E | 10 °18 ²S |B | 51 |  11,8 | 51 °0 ²E | 11 °48 ²S |C | 53,3 |  12,7 | 53 °18 ²E | 12 °42 ²S |D | 52,2 |  16,3 | 52 °12 ²E | 16 °18 ²S |E | 52,8 |  18,8 | 52 °48 ²E | 18 °48 ²S |F | 52 |  20,4 | 52 °0 ²E | 20 °24 ²S |G | 51,8 |  21,9 | 51 °48 ²E | 21 °54 ²S |H | 50,4 |  26,2 | 50 °24 ²E | 26 °12 ²S |I | 48,3 |  28,2 | 48 °18 ²E | 28 °12 ²S |J | 45,4 |  28,7 | 45 °24 ²E | 28 °42 ²S |K | 41,9 |  27,8 | 41 °54 ²E | 27 °48 ²S |L | 40,6 |  26 | 40 °36 ²E | 26 °0 ²S |M | 41,8 |  24,3 | 41 °48 ²E | 24 °18 ²S |N | 41,6 |  20,8 | 41 °36 ²E | 20 °48 ²S |O | 41,4 |  19,3 | 41 °24 ²E | 19 °18 ²S |P | 43,2 |  17,8 | 43 °12 ²E | 17 °48 ²S |Q | 43,4 |  16,9 | 43 °24 ²E | 16 °54 ²S |R | 42,55 |  15,6 | 42 °33 ²E | 15 °36 ²S |S | 43,15 |  14,35 | 43 °9 ²E | 14 °21 ²S |T | 45 |  14,5 | 45 °0 ²E | 14 °30 ²S |U | 46,8 |  13,4 | 46 °48 ²E | 13 °24 ²S |V | 48,4 |  11,2 | 48 °24 ²E | 11 °12 ²S |BOUNDARIES OF THE AREA IN WHICH FISHING IS PROHIBITED(in degree minutes)Point | Latitude | Longitude |1 | 12 °18.44S | 47 °35.63 |2 | 11 °56.64S | 47 °51.38E |3 | 11 °53S | 48 °00E |4 | 12 °18S | 48 °14E |5 | 12 °30S | 48 °05E |6 | 12 °32S | 47 °58E |7 | 12 °56S | 47 °47E |8 | 13 °01S | 47 °31E |9 | 12 °53S | 47 °26E |--------------------------------------------------Appendix 4APPENDICE 4: Zone de pÃ ªche de Madagascar+++++ TIFF +++++--------------------------------------------------Appendix 5Geographical coordinates and map of the fishing zone in which fishing by surface longliners is prohibitedPoint | Latitude | Longitude |1 | 12 °18.44S | 47 °35.63 |2 | 11 °56.64S | 47 °51.38E |3 | 11 °53S | 48 °00E |4 | 12 °18S | 48 °14E |5 | 12 °30S | 48 °05E |6 | 12 °32S | 47 °58E |7 | 12 °56S | 47 °47E |8 | 13 °01S | 47 °31E |9 | 12 °53S | 47 °26E |--------------------------------------------------Appendix 6Fishing logbook  Statement of catch form for tuna seinersStatement of catch form for tuna seiners / Fiche de dÃ ©claration de captures pour thoniers senneursDEPART / SALIDA / DEPARTURE | ARRIVEE / LLEGADA / ARRIVAL | NAVIRE / BARCO / VESSEL | PATRON / PATRON / MASTER | FEUILLE |PORT / PUERTO / PORT DATE / FECHA / DATE HEURE / HORA / HOUR LOCH / CORREDERA / LOCH | PORT / PUERTO / PORT DATE / FECHA / DATE HEURE / HORA / HOUR LOCH / CORREDERA / LOCH | | | HOJA / SHEET No |DATE FECHA DATE | POSITION (chaque calÃ ©e ou midi) POSICION (cada lance o mediadia) POSITION (each set or midday) | CALEE LANCE SET | CAPTURE ESTIMEE ESTIMACION DE LA CAPTURA ESTIMATED CATCH | ASSOCIATION ASSOCIACION ASSOCIATION | COMMENTAIRES OBSERVATIONES COMMENTS | | COURANT CORRIENTE CURRENT || | | | | | 1ALBACORERABILYELLOWFIN | 2LISTAOLISTADOSKIPJACK | 3PATUDOPATUDOBIGEYE | AUTRE ESPECE prÃ ©ciser le/les nom(s) OTRA ESPECIE dar el/los nombre(s) OTHER SPECIES give name(s) | REJETS prÃ ©ciser le/les nom(s) DESCARTES dar el/los nombre(s) DISCARDS give name(s) | | | | | | | Route/Recherche, problÃ ¨mes divers, type d'Ã ©pave (naturelle/artificielle, balisÃ ©e, bateau), prise accessoire, taille du banc, autres associations, ¦ Ruta/Busca, problemas varios, tipo de objeto (natural/artificial, con baliza, barco), captura accesoria, talla del banco, otras asociaciones, ¦ Steaming/Searching, miscellaneous problems, log type (natural/artificial, with radio beacon, vessel), by catch, school size, other associations, ¦ | | | || | | | | | Taille Talla Size | Capture Captura Catch | Taille Talla Size | Capture Captura Catch | Taille Talla Size | Capture Captura Catch | Nom Nombre Name | Taille Talla Size | Capture Captura Catch | Nom Nombre Name | Taille Talla Size | Capture Captura Catch | | | | | | | | | | |Une calÃ ©e par ligne / Uno lance cada lÃ ­nea / One set by line| | | | | | | | | | | | | | | | | | | | | | | | | | | || | | | | | | | | | | | | | | | | | | | | | | | | | | || | | | | | | | | | | | | | | | | | | | | | | | | | | || | | | | | | | | | | | | | | | | | | | | | | | | | | |SIGNATURE DATE--------------------------------------------------Appendix 7Fishing logbook  Statement of catch form for surface longliners+++++ TIFF +++++--------------------------------------------------Appendix 8Form for entry/exit catch reportCOMMUNICATION FORMAT REPORTS1. ENTRY REPORT FORMAT (WITHIN 3 HOURS BEFORE ENTRY)ADDRESSEE: MADAGASCAR FMCACTION CODE: INVESSEL NAME: ¦INTERNATIONAL RADIO CALL SIGN: ¦FLAG COUNTRY: ¦TYPE OF VESSEL: ¦LICENCE NO: ¦POSITION OF ENTRY: ¦DATE AND HOUR (UTC) OF ENTRY: ¦TOTAL QUANTITY OF FISH ON BOARD (KG): ¦- YFT (Albacore/ Yellowfin tuna/ Thunnus albacares) in kg: ¦- SKJ (Listao/ Skipjack/ Katsuwonus pelamis) in kg: ¦- BET (Patudo/ Bigeye tuna/ Thunnus obesus) in kg: ¦- ALB (Germon/ Albacore tuna/ Thunnus alalunga) in kg: ¦- OTHERS (SPECIFY) in kg: ¦2. EXIT REPORT FORMAT (WITHIN 3 HOURS BEFORE EXIT)ADDRESSEE: MADAGASCAR FMCACTION CODE: OUTVESSEL NAME: ¦INTERNATIONAL RADIO CALL SIGN: ¦FLAG COUNTRY: ¦TYPE OF VESSEL: ¦LICENCE NO: ¦POSITION OF EXIT: ¦DATE AND HOUR (UTC) OF EXIT: ¦TOTAL QUANTITY OF FISH ON BOARD (KG): ¦- YFT (Albacore/ Yellowfin tuna/ Thunnus albacares) in kg: ¦- SKJ (Listao/ Skipjack/ Katsuwonus pelamis) in kg: ¦- BET (Patudo/ Bigeye tuna/ Thunnus obesus) in kg: ¦- ALB (Germon/ Albacore tuna/ Thunnus alalunga) in kg: ¦- OTHERS (SPECIFY) in kg: ¦3. WEEKLY CATCH REPORT FORMAT (EVERY THREE DAYS WHILST THE VESSEL IS OPERATING IN MALAGASY WATERS)ADDRESSEE: MADAGASCAR FMCACTION CODE: WCRTVESSEL NAME: ¦INTERNATIONAL RADIO CALL SIGN: ¦FLAG COUNTRY: ¦TYPE OF VESSEL: ¦LICENCE NO: ¦TOTAL QUANTITY OF FISH ON BOARD (KG): ¦- YFT (Albacore/ Yellowfin tuna/ Thunnus albacares) in kg: ¦- SKJ (Listao/ Skipjack/ Katsuwonus pelamis) in kg: ¦- BET (Patudo/ Bigeye tuna/ Thunnus obesus) in kg: ¦- ALB (Germon/ Albacore tuna/ Thunnus alalunga) in kg: ¦- OTHERS (SPECIFY) in kg: ¦- NUMBER OF SETS MADE SINCE LAST REPORT: ¦All reports shall be transmitted to the competent authority at:Fax No: +261 20 22 490 14E-mail: csp-mprh@blueline.mgCentre de Surveillance des PÃ ªches de Madagascar, B.P.60 114 Antananarivo--------------------------------------------------Appendix 9Format of VMS position messageCOMMUNICATION OF VMS MESSAGES TO MADAGASCAR POSITION REPORTData Element | Code | Mandatory/ Optional | Comments |Start record | SR | M | System detail  indicates start of record |Addressee | AD | M | Message detail  recipient. Alpha-3 ISO country code |From | FR | M | Message detail  sender. Alpha-3 ISO country code |Flag State | FS | O | |Type of message | TM | M | Message detail  message type "POS" |Radio call sign | RC | M | Vessel detail  international radio call sign of vessel |Contracting Party internal reference number | IR | O | Vessel detail  unique Contracting Party number (flag State ISO3 code followed by number) |External registration number | XR | M | Vessel detail  number marked on side of vessel |Latitude | LA | M | Vessel position detail  position in degrees and minutes N/S DDMM (WGS-84) |Longitude | LO | M | Vessel position detail  position in degrees and minutes E/W DDMM (WGS-84) |Course | CO | M | Vessel course 360 ° scale |Speed | SP | M | Vessel speed in tenths of knots |Date | DA | M | Vessel position detail  date of record of UTC position (YYYYMMDD) |Time | TI | M | Vessel position detail  time of record of UTC position (HHMM) |End record | ER | M | System detail - indicates end of record |Character set: ISO 8859.1Each data transmission is structured as follows:- a double slash (//) and field code indicate the start of the message,- a single slash (/) separates the field code and the data.Optional data elements have to be inserted between the start and end of the record.--------------------------------------------------